Case: 4:12-md-02382-HEA Doc. #: 211 Filed: 07/08/20 Page: 1 of 4 PageID #: 5798




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI


IN RE: EMERSON ELECTRIC CO.                   )
WET/DRY VAC MARKETING AND                     )
SALES LITIGATION,                             )       MDL No. 2382
                                              )
                                              )       Case No. 4:12-md-2382-HEA
                                              )
THIS DOCUMENT APPLIES TO:                     )
                                              )
ALL ACTIONS                                   )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the court on the named Plaintiffs' Motion to file a third

amended complaint, [Doc. No. 197]. Defendant opposes the Motion. For the

reasons set forth below, the Motion will be denied.

      This is an action for violations of the Missouri Merchandising Practices Act,

Mo.Rev.Stat. § 1407.010, et seq., breach of express warranty, breach of implied

warranty, unjust enrichment, violations of consumer protection laws in various

states for subclasses and breach of implied warranty-redhibition on behalf of the

Louisiana subclass.

                              Facts and Background

      Plaintiffs allege defendant misled the public, including plaintiffs, into

purchasing or paying more for defendant’s product, the RIGID wet/dry vacuum,

that did not perform as expressly and impliedly marketed through a national and
Case: 4:12-md-02382-HEA Doc. #: 211 Filed: 07/08/20 Page: 2 of 4 PageID #: 5799




uniform advertising campaign. The marketing was based on the stated wet/dry

vacuum’s “Peak HP.” Plaintiffs allege the vacuum cannot attain the advertised

horsepower in a standard, household electrical wall outlet.

          Plaintiffs sought certification under Missouri law, or alternatively with

subclasses for the different home states of the various plaintiffs. This Court

granted the Motion to Certify, finding Missouri law applied to the class.

Defendants appealed this certification. On November 1, 2019, the Eighth Circuit

Court of Appeals reversed the certification and remanded the matter. Plaintiffs

now move to amend their complaint to add 28 new plaintiffs from 20 different

states.

                                        Discussion

          Because Plaintiffs seek to amend their complaint

          after the deadline for filing amended complaint has passed, they must show
          “good cause.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th
          Cir. 2008); see also Fed. R. Civ. P. 16(b)“The primary measure of good
          cause is the movant’s diligence in attempting to meet deadlines.” Albright v.
          Mountain Home Sch. Dist., 926 F.3d 942, 951 (8th Cir. 2019) (citation
          omitted). Good cause may be shown by pointing to a change in the law,
          newly discovered facts, or another significant changed circumstance that
          requires amendment of a party’s pleading. Hartis v. Chi. Title Ins. Co., 694
          F.3d 935, 948 (8th Cir. 2012).

Ellingsworth v. Vermeer Mfg. Co., 949 F.3d 1097, 1100 (8th Cir. 2020).




                                              2
Case: 4:12-md-02382-HEA Doc. #: 211 Filed: 07/08/20 Page: 3 of 4 PageID #: 5800




      Plaintiffs argue that the Eighth Circuit’s November 1, 2019 ruling was a

ground- breaking decision and that prior to the Opinion, Plaintiffs did not know

they would be required to add additional states, which they now seek to do.

      Contrary to Plaintiffs’ position, as Defendants correctly argue, the Appellate

Court’s ruling is neither ground-breaking nor new. The Court found that this

matter is appropriately analyzed under Perras v. H & R Block, 789 F.3d 914, 917

(8th Cir. 2015), rather than under State ex rel. Nixon v. Estes, 108 S.W.3d 795, 801

(Mo.App.2003).

      In our view, this case is more like Perras than Estes. As in Perras, every
      part of the challenged transaction took place in a class member’s home state.
      Class members encountered the allegedly misleading advertising, purchased
      a vacuum, and ultimately were disappointed with its performance, all in their
      home states. As in Perras, the only relevant action taking place in Missouri
      was the design of the advertisement. That is not enough. The consumer
      protection law of each class member’s home state governs each consumer
      protection claim and class certification is inappropriate as to those claims.
      Perras, 789 F.3d at 918; see St. Jude, 425 F.3d at 1120 (“State consumer
      protection laws vary considerably.”) (quoting In re Bridgestone/Firestone,
      Inc., 288 F.3d 1012, 1018 (7th Cir. 2002)).

Hale v. Emerson Elec. Co., 942 F.3d 401, 404 (8th Cir. 2019).

      Indeed, Plaintiffs were aware of Perras at the time of briefing the

certification issues and argued against the applicability of Perras. The fact that

this Court applied an analysis that the Appellate Court found inapplicable does not

render the issue novel, ground-breaking, or new. Plaintiffs quite simply chose to

stand on their strategy to pursue a nationwide class under Missouri law rather than


                                          3
Case: 4:12-md-02382-HEA Doc. #: 211 Filed: 07/08/20 Page: 4 of 4 PageID #: 5801




seek to join the proposed new Plaintiffs; Plaintiffs cannot now switch gears upon

losing on appeal. Plaintiffs have failed to demonstrate “good cause” for amending

their complaint after the time for doing so has expired.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Third

Amended Complaint, [Doc. No. 197], is denied.

      Dated this 8th day of July, 2020.




                                       _______________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                          4
